UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 97-6397



KENNETH WAYNE INSCORE,

                                             Petitioner - Appellant,

          versus


BUREAU OF PRISONS,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Beckley. David A. Faber, District Judge.
(CA-96-522-5)


Submitted:   March 31, 1999                 Decided:   April 21, 1999


Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kenneth Wayne Inscore, Appellant Pro Se. Rebecca A. Betts, United
States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kenneth Wayne Inscore appeals the district court’s order dis-

missing his 28 U.S.C. § 2241 (1994) complaint.       Inscore’s case was

referred to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B)

(1994). The magistrate judge recommended that relief be denied and

advised Inscore that failure to file timely objections to this

recommendation could waive appellate review of a district court

order based upon the recommendation. Despite this warning, Inscore

failed to object to the magistrate judge’s recommendation.

     The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review.         See Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985).             See generally

Thomas v. Arn, 474 U.S. 140 (1985).      Inscore has waived appellate

review by failing to file objections after receiving proper notice.

Accordingly,   we   affirm   the   judgment   of   the   district   court.

Inscore’s motions to expedite this appeal are denied as moot.           We

deny Inscore’s motion for the appointment of counsel and dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                AFFIRMED




                                    2